Matter of Khalil S. (2015 NY Slip Op 07058)





Matter of Khalil S.


2015 NY Slip Op 07058


Decided on October 1, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2015

Tom, J.P., Acosta, Moskowitz, Richter, JJ.


15759

[*1] In re Khalil S., A Person Alleged to Be Juvenile Delinquent, Appellant. Presentment Agency


Larry S. Bachner, Jamaica, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Fay Ng of counsel), for presentment agency.

Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about December 16, 2014, which, upon appellant's admission that he violated the conditions of his probation, vacated an order of disposition entered on or about January 8, 2014 that had placed him on probation for 18 months, and instead placed him with the Administration for Children's Services Close to Home program for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in placing appellant in nonsecure detention rather than restoring him to probation (see Matter of Katherine W ., 62 NY2d 947 [1984]). The court properly based this disposition on, among other things, appellant's poor school disciplinary and attendance record, his numerous missed curfews, his parents' inability to enforce his curfew or other probation conditions, his termination from a therapeutic program, and the Mental Health Study's recommendation for a nonsecure placement.
Appellant's claim that the Family Court failed to conduct a proper dispositional hearing is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 1, 2015
CLERK